EXHIBIT 16.1 HHC 11020 71st Avenue, Apt. #633 Forest Hills, NY 11375 Tel: 614-260-8772 Email: inform@hhccpa.net December 31, 2013 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of CD International Enterprises Inc. (the “Company”) Form 8-K dated December 27, 2013, and are in agreement with the statements relating only to HHC contained therein. We have no basis to agree or disagree with other statements of the Company contained therein Very truly yours, /S/ HHC
